Exhibit32.1 Certification of CEO and CFO Pursuant to 18 U.S.C. Section1350, As Adopted Pursuant to Section906 of the Sarbanes-Oxley Act of 2002 In connection with the Annual Report of Cyanotech Corporation (the “Company”) on Form10-K for the period ended March31, 2013 (the “Report”) as filed with the Securities and Exchange Commission on the date hereof, each of the undersigned certifies that: 1) The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act (15 U.S.C. 78m or 78o (d)); and 2) The information contained in the Report fairly presents, in all material aspects, the financial condition and results of operations of the Company. Date: June27, 2014 /s/ Brent D. Bailey Brent D. Bailey, President and Chief Executive Officer and Director Date: June27, 2014 /s/ Jole Deal Jole Deal Vice President—Finance& Administration and CFO (Principal Financial and Accounting Officer)
